SUPPLEMENT DATED JUNE 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 30, 2015 FOR THE 1 A (SBFAX), C (SFSLX), I (LMRIX) 1 A (SSIAX), B (SESIX), C (SESLX), I (LMRNX) 1-FREE INCOME FUND A (LMMDX), C (LMMCX), I (LMMIX) (each a “Fund” and collectively, the “Funds”) This supplement is being provided to inform you that 1919 Investment Counsel, LLC, the investment adviser to the Funds, has changed locations.Effective immediately all references to 1919 Investment Counsel, LLC’s address should be replaced with: 1919 Investment Counsel, LLC One South Street, Suite 2500 Baltimore, MD 21202 Please retain this Supplement with your Prospectus and Statement of Additional Information. SUPPLEMENT DATED JUNE 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 30, 2015 FOR THE 1 (the “Fund”) This supplement is being provided to inform you that 1919 Investment Counsel, LLC, the investment adviser to the Fund, has changed locations.Effective immediately all references to 1919 Investment Counsel, LLC’s address should be replaced with: 1919 Investment Counsel, LLC One South Street, Suite 2500 Baltimore, MD 21202 Please retain this Supplement with your Prospectus and Statement of Additional Information.
